DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Yao et al. (US 2020/0259137 A1) teaches a second part comprising a polyamide composition [0073, 0087, 0098], wherein the second part further comprises a catalyst [0073], wherein the catalyst is optionally a metal salt of trifluoromethanesulfonic acid or nitric acid, calcium triflate, calcium nitrate, or combinations thereof [0086], wherein the second part optionally further comprises other components [0073] that are other amine curing agents that are ethanolamine [0077], which reads on a composition optionally comprising a) at least one metal salt of a strong Bronsted acid and b) one primary aliphatic monoamine.
Yao does not teach a composition consisting of a) at least one metal salt, ammonium salt or phosphonium salt of a strong Bronsted acid and b) at least one primary aliphatic monoamine. The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim (MPEP 2111.03(II)). Since Yao teaches that the second part further comprises a polyamide composition [0073, 0087, 0098], wherein the polyamide composition comprises a polyamide [0003], and since a polyamide is not recited in claim 1, claim 1 excludes Yao’s polyamide. In order to modify Yao’s teachings to read on the claimed composition, one of ordinary skill in the art would have needed to have found it obvious to remove Yao’s polyamide from Yao’s second part. One of ordinary skill in the art would not have found it obvious to do so because Yao teaches that their invention generally relates to curable compositions that include an epoxy composition and a polyamide composition [0001], which means that Yao’s polyamide is critical to Yao’s invention.
Since claim 10 recites the process for preparing the composition according to claim 1, and since the composition according to claim 1 is allowable, claim 10 is also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767